NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK BELLUE,                                   No. 19-35679

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00855-RSL

 v.
                                                MEMORANDUM*
GARY KRESGE, CISA; JEFF LARSEN,
CIS2,

                Defendants-Appellees,

and

WASHINGTON STATE DEPARTMENT
OF CORRECTIONS; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Washington state prisoner Frank Bellue appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino

v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment on Bellue’s

retaliation claim against defendants Kresge and Larsen because Bellue failed to

raise a genuine dispute of material fact as to whether these defendants took adverse

action against him because of his protected conduct. See Brodheim v. Cry, 584

F.3d 1262, 1269, 1271 (9th Cir. 2009) (setting forth elements of a retaliation claim

in the prison context); see also McCollum v. Cal. Dep’t of Corrs. & Rehab., 647

F.3d 870, 882-83 (9th Cir. 2011) (circumstantial evidence of retaliatory motive

required to overcome summary judgment).

      The district court properly dismissed Bellue’s due process claim because

Bellue failed to allege facts sufficient to state a plausible claim. See Walker v.

Gomez, 370 F.3d 969, 973 (9th Cir. 2004) (prisoners do not have a constitutionally

protected interest in prison employment).

      We reject as without merit Bellue’s contentions that the district court erred

by failing to consider his objections to the report and recommendations, failing to

state the grounds for dismissal, and dismissing his action with prejudice.

      AFFIRMED.


                                           2                                    19-35679